                     United States District Court
                             EASTERN DISTRICT OF WISCONSIN

                                       COURT MINUTES

HON. William E. Duffin, presiding.                                   Deputy Clerk: Linda Zik
DATE: December 30, 2019 at 2:00 P.M.                                 Court Reporter: Liberty
CASE NO. 16-CR-021                                                   Time Called: 1:59:07 p.m.
UNITED STATES v. Samy Mohammed Hamzeh                                Time Concluded: 2:11:35 p.m.
PROCEEDING: Hearing on Defendant’s Motion to Modify
Conditions of Bond


UNITED STATES by: Adam Ptashkin

PROBATION OFFICER: Hannah Graham

DEFENDANT: Samy Mohammed Hamzeh, in person, and by
ATTORNEY: Gabriela Leija for Craig Albee




COURT notes defendant seeks to eliminate curfew.

PRETRIAL SERVICES does not object to the proposal.

GOVT opposes motion based upon flight and danger to community
     RISK of flight
        - Has lived most of his life in Jordan and he has family there
        - Concerned about flight potential even on curfew status

       DANGER to community concerns the government the most
           - Was going to commit a mass killing a block from his house; an act of terror
                  o Possessed two machine guns and a silencer
                  o FBI stopped it
           - Govt has been extremely concerned about this case from the beginning
           - Easier for Pretrial Services and US Marshal to respond if defendant goes outside the Eastern
              District of Wisconsin
                  o Violent crime occurs easier at night
                  o Some restrictive condition is important to assure the safety of the community
                  o Curfew that ends at 9 pm is not restrictive




             Case 2:16-cr-00021-PP-WED Filed 12/30/19 Page 1 of 2 Document 376
DEFT argues for reduction of curfew status
             - Was released one and one-half years ago
             - No violations on pretrial release
             - Maintains employment at an auto glass repair shop
                    o works 9 am to 7 pm
             - Maintains excellent communication with his pretrial services officer
             - 18:3142 addressed – least restrictions conditions analysis
             - August 23, 2019 his conditions were amended to curfew
             - Since last bail hearing it was determined defendant can pursue an entrapment defense
                    o Govt filed an interlocutory appeal therefore there is no trial date
             - Defendant’s father recently had a heart attack and fell down the stairs
                    o Defendant runs errands for them during the day when gets off of work
                    o Has concerns if something should happen to his parents at night
                    o Would like to spend the night at his parents’ house
             - The curfew is posing difficulty with his prayers which align with sunrise and sunset
             - Not asking to remove GPS; just asking for an open schedule

PRETRIAL SERVICES
           - If no curfew but on GPS their office reviews the locations where defendant went the previous
             day
           - There is no immediate action unless defendant leaves the district, which sets off an alert
           - It shows patterns and where a defendant has been; it is reactive method

GOVT
              -   Opposes any modification of release conditions

COURT
              -   Under bail reform act conditions must be least restrictive
              -   Government needs to prove conditions are necessary
              -   Court appreciates the charges alleged, which are serious

              -   ABSENT EVIDENCE THAT CONTINUED CURFEW IS NECESSARY TO ASSURE
                  THE SAFETY OF THE COMMUNITY, CURFEW IS REMOVED

                     o Defendant’s motion is Granted (ECF No. 374)




             Case 2:16-cr-00021-PP-WED Filed 12/30/19 Page 2 of 2 Document 376
